IN THE SUPREME COURT OF NORTH CAROLINA
                                   No. 503PA13
                             Filed 19 December 2014

CHARLOTTE MOTOR SPEEDWAY, LLC and SPEEDWAY MOTORSPORTS,
INC.
             v.
COUNTY OF CABARRUS



      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous

decision of the Court of Appeals, ___ N.C. App. ___, 748 S.E.2d 171 (2013), affirming

an order entered on 21 March 2012 by Judge Robert C. Ervin in Superior Court,

Cabarrus County. Heard in the Supreme Court on 9 September 2014.


      James, McElroy & Diehl, P.A., by Preston O. Odom, III, William K. Diehl, Jr.,
      and John R. Buric, for plaintiff-appellants.

      Erwin, Bishop, Capitano & Moss, PA, by J. Daniel Bishop; and Richard M.
      Koch, Cabarrus County Attorney, for defendant-appellee.



      PER CURIAM.

      DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.